Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered December 13, 1993, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is based upon a claim that is outside of the record and, thus, not reviewable on direct appeal (see, People v Thompson, 211 AD2d 651; People v Neal, 205 AD2d 711). We note that the defendant received an advantageous plea agreement and there is nothing in the record that casts doubt on the apparent effectiveness of counsel (see, People v Ford, 86 NY2d 397, 404). We have considered the defendant’s remaining contention and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.